. Mb. Justice Wolf
delivered the opinion of the court.
As this was a judgment on the pleadings, the averments of the complaint should be taken as true. Therein it appears that towards the end of August, 1919, the complainant became aware of the following writing:
“By the present document I, Cristino Ciuró y Ortega, adult and resident of this district, declare that I ha.ve had a natural child by Ana Santiago called Rafael and I desire that at the baptismal *692font he should he considered as my acknowledged child hearing my name with the rights that the law accords, said child being horn on the 11th of December, 1869, in this parish, and to publish it I sign the present before two witnesses who subscribe at Juana Diaz on the 7th of May, 1870. (Signed with a rubric) Cristino Oiuró. Witness, Osvaldo Goico. Witness, José Rivera..”
After an answer the court rendered judgment for the defendant on the theory that the rights of the complainant, Rafael Oiuró, to bring an action had lapsed (caducado) and become extinguished by virtue of section 199 of the Civil Code in connection with rule four of the transitory provisions of that code, and that the Act of March 9, 1911, amending section 194 of the Civil Code did not have the effect of reviving the action, citing cases of this court.
The Act of March 9, 1911, amending section 194 is as follows:
“Section 194. — The action for the recognition of natural children, can, only be established during the life of the presumptive parents, and a year beyond their death except in the following instances:
“1. — IE the father or the mother shall have died during the minority of the child, in which case the child may bring his action before the first four years of his having attained his majority, shall have elapsed.
“2. If after the death of the father or mother there shall appear a written statement or document, of which no notice was previously had, wherein the child is expressly recognized.
“.In this case the action shall be established within the next six months after the document has been discovered.
“The recognition of a child not having the qualifications provided for in paragraph first of section 193 can be disputed by whomsoever may he affected thereby.”
This provision is an exact reproduction of section 137 of the Spanish Civil Code.
The present complaint was filed on the 28th of January, 1920, and as the document as alleged was found at the end *693' of August, 1919, the action was begun within six months from the finding of the alleged document.
In Orta v. Arzuaga, 23 P. R. R. 241, reviewing previous jurisprudence, we held that a law could not have a retroactive effect. In that case the father had. died within a year before the bringing of the action, the time limited in section 194, supra. There the child was born in 1874 and hence was 38 when he brought his action. According to this court, complainant should have begun his action within two years after coming of age, in accordance with section 199 of the Civil Code, and we held that the Act of 1911 did not revive the action. We analyzed the case of Campbell v. Holt, 115 U. S. 620, and distinguished it. Previously in Jesus v. Succession of Pérez Villamil, 18 P. R. R. 392, we had decided the same question, and in Gual v. Bonafoux, 15 P. R. R. 545, we held that the prescription of the rights of a natural child was of- a different order from ordinary prescription of debts and could not be interrupted. Por a further discussion the whole case of Orta v. Arzuaga is apt. The case at bar is different. Here there is a finding of a document of which the complainant had no knowledge until its finding in August, 1919. Perhaps some of our reasoning in .the previous cases is not applicable, as appellant had no opportunity in the lifetime of his father to present the document in question. The said father died on the 30th of April, 1908. Nevertheless, between 1902 and 1911 the finding of a document similar to the one in question would not have availed a natural child if, in accordance with section 199 then in force, he had not brought his action within two years after he came of age.
The complainant' here came of age in 1890. If at any time before 1902 he had found the document, it would have served his purposes, as section 137 of the Spanish Code was then in force, but that section was repealed in 1902.
Appellant was born when the Law of Toro was in.force. *694Under its provisions tlie action prescribed within twenty years. Hence, if any particular previous legislation is to be invoked, it should be that of Toro rather than section 137 of the old code.
The case is exactly in the same situation as if section 137 of the Spanish Civil Code had never existed. .The question is whether by passing the Act of 1911 the Legislature intended to revive rights which had completely expired under previous legislation. We find no evidence of such intention other than the exact language used. Could it be supposed that the Legislature intended that men of mature years, 50 in the instant Case, should suddenly have rights against their fathers, family or the estate when in all probability such rights and especially property rights would long since have vested? A stronger reason than stare decisis (as in the the case of González v. Benitez recently affirmed by the Supreme Court of the United States) would prevail and point to a contrary view.
Statutes are given a prospective interpretation. Section 3 of the Civil Code says that laws shall not have a retroactive effect unless they expressly so decree. This section we interpreted in Orta v. Arzuaga and previous cases to the effect that the Act of 1911 could not revive what had already prescribed. Appellant maintains that he is first given a cause of action now. The cause of action existed before. The proof was lacking. What the Act of 1911 does is to extend the time of actions existing at its passage in ease a document should subsequently be found.
Appellees also point out that section 194, as amended, is couched in language somewhat dubious. It says: “If after the death of the father there shall appear a written statement or document . . . . ” They maintain that these words can only apply to a document that first comes to light after the death of the father or mother. The document in question was published to two persons in 1870. It was not secret *695like a will or a private writing concealed by the parent. We prefer to base onr decision on other considerations, but the contention of appellees is not without merit. Nor have we considered whether in this sort of a suit it is necessary to allege the acceptance of the inheritance.
The judgment appealed from must be

Affirmed.

Chief Justice Del Toro and Justices Aldrey and Franco Soto concurred.
Mr. Justice Hutchison dissented.